From Cabarrus.
Laws 1806, ch. 2, declare, "that the State shall be divided into six judicial circuits; that a Superior Court shall be held at the courthouse in each county in the State, twice in every year, which courts shall have the same jurisdiction that the present Superior Courts of Law and Courts of Equity now have and exercise." To ascertain the jurisdiction given by this act we must examine the jurisdiction given by the preceding acts to the Superior Courts as they existed in 1806. Laws 1777, ch. 2, declare "that this State shall be and is hereby divided into districts, that is to say, the districts         (444) of Wilmington, New Bern, Edenton, Halifax, Hillsboro,Salisbury, Morgan and Fayetteville, in each of which a court for the trial of causes, civil and criminal, shall be established, by the name of the Superior Court of Law in the district where the same shall be held, which shall have jurisdiction, etc., of all pleas of the State and criminal matters, of what nature, degree or denomination soever, except that all indictments *Page 302 
for assaults, batteries and petty larcenies and actions for slander shall originate in the County Court," etc. This act gives to the district Superior Court jurisdiction over all criminal offenses committed within each of said districts. The counties of Iredell, Stokes, Rockingham, Guilford, Montgomery, Cabarrus,Mecklenburg and Rowan composed the district of Salisbury;
and any criminal offense committed in any one of these counties was to be tried in the district of Salisbury; and if the Superior Court, by the act of 1806, has precisely the same jurisdiction which before the act the district of Salisbury had, it would follow that the offense charged in this case to have been committed in the county of Mecklenburg would be cognizable in the Superior Court of Cabarrus; and the words of the act of 1806 are comprehensive enough to receive such a construction. But we cannot believe that the Legislature intended that the words should receive such a construction; for it would be at variance with the object which they professed to have in view in passing the act, to wit, the convenience of suitors. The only evil of the district system complained of was the distance which suitors and witnesses had to travel to the seat of justice; and to remove this evil the Legislature declared that the people should have their business transacted in their own counties, where it would be convenient and easy for parties to attend. But if we give to the act the construction contended for, this object will be entirely defeated; for, instead of bringing a criminal from the county of Rockingham to Salisbury for (445) trial, he might be taken to Mecklenburg, or any other remote county which belonged to the district of Salisbury, and the act which the Legislature passed for the convenience of the citizens would be found inconvenient and oppressive. The Legislature intended to give to the several county Superior Courts jurisdiction over the same offenses and civil matters which the district Superior Courts had in 1806, limiting the territory within which that jurisdiction was to be exercised to the county in which the court was held. In all indictments it must appear that the offense charged was committed within the territorial jurisdiction of the court. It appears from the indictment in this case that the riot charged was committed in Mecklenburg; the Superior Court of Cabarrus cannot take jurisdiction of it. The demurrer must be overruled, and the plea sustained.
Cited: S. v. Lewis, 142 N.C. 635. *Page 303